            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 1 of 11




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   G & G CLOSED CIRCUIT EVENTS, LLC,
                                                             No. C19-666-RSM
10                              Plaintiff,
                                                             ORDER GRANTING PLAINTIFF’S
11                                                           MOTION FOR DEFAULT
            v.
                                                             JUDGMENT AGAINST
12                                                           MEZCALES GRILL, LLC
     MEZCALES GRILL, LLC, a Washington
13   limited liability partnership, d/b/a Mezcales
     Grill; CRISTOBAL MONDRAGON and the
14   marital community of Cristobal Mondragon and
     Sandra Mendoza,
15
                                Defendants.
16

17

18
                                             I.   INTRODUCTION
19
            This matter comes before the Court on Plaintiff G & G Closed Circuit Events, LLC (G &
20
     G)’s Motion for Default Judgment against Defendant Mezcales Grill, LLC (“Mezcales Grill”).
21
     Dkt. #14. On October 18, 2019, the Court granted Plaintiff’s Motion for Default against
22

23   Mezcales Grill for failure to file an answer or otherwise plead in defense of this action. Dkt. #12.

24   Plaintiff now requests $13,200 in statutory damages against Mezcales Grill. Having reviewed
25   Plaintiff’s Motion, the supporting documents, and the remainder of the record, the Court finds
26
     adequate bases for the entry of default judgment and an award of $8,200 in damages.
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 1
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 2 of 11




                                           II.     BACKGROUND
 1

 2          The Court accepts the following well-pleaded allegations of G & G’s Complaint as

 3   established fact. See LHF Prods., Inc. v. Holmes, 2018 WL 3742189, at *2 (W.D. Wash. Aug.
 4   7, 2018) (citing TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)). This
 5
     case involves the prohibited broadcast of Saul Alvarez v. Julio Cesar Chavez, Jr. Championship
 6
     Fight Program (“the Program”), telecast nationwide on May 6, 2017. G & G is an international,
 7
     closed-circuit distributor of sports and entertainment programming that purchased the domestic
 8

 9   commercial exhibition rights to broadcast the Program, which included the main event as well as

10   undercard bouts, televised replay, and color commentary. Dkt. #1 at 18.

11          Pursuant to the contract that granted G & G distribution rights to the Program, G & G
12   sub-licensed the rights to commercial establishments, in exchange for a licensing fee, so that they
13
     may publicly exhibit the Program at their establishment. Id. at ¶ 19. To prevent unauthorized
14
     interception of the Program, G & G encrypted their programming by coding or scrambling the
15
     interstate satellite transmission of the Program.      Dkt. #15 at ¶ 11.       Once a commercial
16

17   establishment paid to receive the Program, it received electronic decoding equipment and satellite

18   coordinates to receive the signal, or its cable or satellite provider were notified to unscramble the

19   reception of the Program for that establishment.
20
            As part of its efforts to deter piracy, G & G retained investigators to identify any
21
     establishment that unlawfully accessed and aired the program. Dkt. #15 at ¶ 6. On May 6, 2017,
22
     investigator Kenneth Kemppainen observed the unlawful exhibition of the Program at Mezcales
23
     Grill. Dkt. #16 at 6. The investigator specifically reported seeing the undercard bout part of the
24

25   Program between Joseph Diaz v. Manual Avila. Id. at ¶ 7. The commercial fee for an

26   establishment the size of Mezcales Grill was $3,200.00. Id. at ¶ 8. Mezcales Grill never paid a
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 2
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 3 of 11




     licensing fee so that it may publicly exhibit the Program. Id. at ¶ 7. G & G claims that it held
 1

 2   exclusive distribution rights, and thus no other company could have granted authorization to

 3   Mezcales Grill to broadcast the program. Because discovery never occurred in this case, Plaintiff
 4   could not determine whether Mezcales Grill pirated a satellite transmission or a cable
 5
     transmission of the Program.
 6
            On May 3, 2019, G & G filed a complaint against Mezcales Grill, its member and
 7
     governor, Cristobal Mondragon, and Mr. Mondragon’s wife, Sandra Mendoza (“Defendants”),
 8

 9   alleging violations of 47 U.S.C. § 605, et seq., 47 U.S.C. § 553, et seq., and trespass of chattel.

10   See Dkt. #1. G & G’s proof of service states that a process server personally served Mr.

11   Mondragon at the address of 3702 203rd Pl SW, Lynwood, Washington 98036-9129 on August
12   15, 2019. Dkt. #7.
13
            G & G later dismissed all claims against Mr. Mondragon and Ms. Mendoza because Mr.
14
     Mondragon filed for bankruptcy. Dkt. #6. However, G & G maintains its claims against
15
     Mezcales Grill. After Mezcales Grill failed to respond, G & G moved for entry of default. Dkt.
16

17   #9. The Court granted default on October 18, 2019. Dkt. #12. On March 20, 2020, G & G filed

18   this motion for default judgment. As of the date of this Order, Mezcales Grill has not appeared

19   or filed any pleadings in this case.
20
                                            III.    DISCUSSION
21

22      A. Legal Standard and Jurisdiction

23          As an initial matter, public records of the Washington Secretary of State show that

24   Mezcales Grill, LLC was voluntarily dissolved. See Fed. R. Evid. 201(c)(1) (Allowing courts to
25   sua sponte take judicial notice of public records). Claims may nevertheless proceed against a
26
     dissolved limited liability company if the action was commenced within three years of the limited
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 3
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 4 of 11




     liability company filing a certificate of dissolution. RCW 25.15.309(1)-(2). Mezcales Grill was
 1

 2   still operational on May 6, 2017, and G & G filed this action within three years, on May 3, 2019.

 3   For that reason, G & G’s claims against Mezcales Grill, a dissolved limited liability company,
 4   are not barred.
 5
            The Court has authority to enter a default judgment against Mezcales Grill based on the
 6
     Clerk’s entry of default, Dkt. #12, and pursuant to Federal Rule of Civil Procedure 55 and Local
 7
     Civil Rule 55. The Court has subject matter jurisdiction over G & G’s claims under the Federal
 8

 9   Communications Act of 1934 pursuant to 47 U.S.C. § 605 and 28 U.S.C. §§ 1331. It also has

10   personal jurisdiction over Mezcales Grill, a Washington limited liability company that operated

11   at 14018 Aurora Avenue North, Seattle, WA 98133. The Court has also been provided sufficient
12   evidence to determine liability and the amount of damages claimed herein, as required by Fed.
13
     R. Civ. P. 55(b)(2). Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
14
            Once the Court determines Mezcales Grill’s liability, it must decide whether to exercise
15
     its discretion to enter a default judgment. In deciding whether to enter a default judgment, a court
16

17   may consider seven factors set forth in Eitel: (1) the possibility of prejudice to the plaintiff, (2)

18   the merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of

19   money at stake in the action; (5) the possibility of a dispute concerning material facts; (6) whether
20
     the default was due to excusable neglect, and (7) the strong policy underlying the Federal Rules
21
     of Civil Procedure favoring decisions on the merits. Id.
22
        B. Liability
23
            The Court finds that G & G has sufficiently established Mezcales Grill’s liability in this
24

25   case. Section 605 provides that “[n]o person not being authorized by the sender shall intercept

26   any radio communication and divulge or publish . . . such intercepted communication to any
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 4
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 5 of 11




     person.”   47 U.S.C. § 605(a). The Ninth Circuit applies Section 605 to communications
 1

 2   transmitted by satellite. See DirecTV, Inc. v. Webb, 545 F.3d 837, 844 (9th Cir. 2008) (“[I]t is

 3   clear from the case law since the 1984 amendments [to the Federal Communications Act of 1934]
 4   that the ‘communications’ protected by § 605(a) include satellite television signals.”).
 5
             G & G initially brought this action under both 47 U.S.C. § 605 and 47 U.S.C. § 553 of
 6
     the Federal Communications Act. Section 605 generally applies to interception of satellite
 7
     transmissions while Section 553 generally applies to interception of cable network transmissions.
 8

 9   See J & J Sports Prods., Inc. v. Frei, No. C12-0127-BLW, 2013 WL 3190685, at *2 (D. Idaho

10   June 21, 2013) (“To oversimplify, § 553 deals with theft of cable television communications,

11   while § 605 deals with theft of satellite television communications.”). While the Ninth Circuit
12   has not specifically addressed whether a plaintiff may recover under both sections for a single
13
     act of piracy, this Court has previously concluded that a plaintiff may only recover under one.
14
     See, e.g., J & J Sports Prods., Inc. v. Lone Star Cafe & Pub, No. C12-0764-RSL, 2013 WL
15
     587662, at *1 (W.D. Wash. Feb. 14, 2013). Section 553 sets a lower limit on statutory damages,
16

17   permitting a minimum recovery of $250 and maximum of $10,000, or up to $50,000 for willful

18   violations. Section 605 permits a minimum recovery of $1,000 and maximum of $10,000, or up

19   to $100,000 for willful violations. Compare 47 U.S.C. § 553(c)(3)(A)-(B) with 47 U.S.C. §
20
     605(e)(3)(C)(i)-(ii).
21
             Without knowing whether the violation occurred via satellite or cable, G & G has elected
22
     to abandon its claims under Section 553 and pursue damages under Section 605. Dkt. #14 at 9.
23
     To establish a Section 605 violation, a plaintiff must show that it has a proprietary interest in the
24

25   Program and that the defendant unlawfully intercepted, received, published, divulged, displayed,

26   and/or exhibited the Program without plaintiff’s authorization. See 47 U.S.C. § 605(a). G & G
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 5
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 6 of 11




     has properly alleged the elements of a Section 605 violation: (1) G & G held exclusive nationwide
 1

 2   commercial distribution rights to the Program, including undercart bouts, Dkt. #1 at ¶ 18; and (2)

 3   Mezcales Grill unlawfully intercepted, received, published, divulged, and/or exhibited the
 4   Program at the time of its transmission at its commercial establishment, id. at ¶ 21.
 5
            G & G acknowledges that without discovery, it cannot provide evidence regarding the
 6
     format in which Mezcales Grill intercepted or received the Program, i.e. satellite versus cable
 7
     transmission. Because G & G has abandoned its Section 553 claims and only requests default
 8

 9   judgment and damages under Section 605 rather than both Sections 605 and 553, the Court will

10   only consider default judgment and award damages under Section 605. This decision is

11   consistent with the Court’s previous entry of default judgment against Mezcales Grill in C18-
12   01604-JLR, where it concluded that (1) Plaintiff should not be prejudiced by Mezcales Grill’s
13
     failure to appear and (2) in any event, considering default judgment only under Section 605 had
14
     “minimal practical impact” because the statutory damages award was “towards the lower end of
15
     the spectrum.” See J & J Sports Productions, Inc v. Mezcales Grill, LLC et al., C18-01604-JLR,
16

17   Dkt. #15 (Dec. 10, 2019).

18          G & G also waives its trespass to chattel claim and asks the Court to instead award

19   statutory damages based on the lost sublicensing fee of $3,200. Dkt. #14 at 15. Accordingly, G
20
     & G only requests default judgment for violations under 47 U.S.C. § 605.
21
        C. Eitel Factors
22
            The majority of the Eitel factors weigh in favor of entry of default judgment.
23
                1. Prejudice to plaintiff
24

25          G & G would be prejudiced without entry of judgment because it would be left without

26   legal remedy. Curtis v. Illumination Arts, Inc., 33 F. Supp. 3d 1200, 1211 (W.D. Wash. 2014)
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 6
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 7 of 11




     (“[P]rejudice exists where the plaintiff has no recourse for recovery other than default
 1

 2   judgment.”) (internal citations and quotations omitted). Here, G & G has no other means to

 3   recover the licensing fee that it would have been owed under the terms of the sublicense
 4   agreement. This factor therefore favors entry of default judgment.
 5
                2. Substantive merits
 6
            As explained above, the Court finds that G & G has established Mezcales Grill’s
 7
     liability. The only remaining issue is the proper amount of damages.
 8

 9              3. Sufficiency of the complaint

10          As explained above, G & G’s Complaint sets forth sufficient specific facts that establish

11   a prima facie case of piracy under 47 U.S.C. § 605.
12              4. Sum of money at stake
13
            The sum of money at stake likewise favors default judgment. G & G seeks damages in
14
     the total amount of $13,200. This amount is not insignificant but does not appear to be
15
     “excessive” compared to amounts requested in other cases brought under Section 605. See, e.g.,
16

17   Joe Hand Promotions, Inc. v. Streshly, 655 F. Supp. 2d 1136, 1136 (S.D. Cal. 2009) (finding

18   proposed award of $100,875 for signal piracy “manifestly excessive under existing law”). This

19   factor further favors entry of default of judgment if the court awards less than the amount
20
     requested. J & J Sports Prods., Inc. v. Silva, No. C17-0681-MO, 2017 WL 5632659, at *4 (D.
21
     Or. Nov. 20, 2017)). For the reasons set forth below, the Court denies the total amount of
22
     damages requested by G & G. Accordingly, the fourth Eitel factor also favors default judgment.
23
                5. Possibility of a dispute concerning material facts
24

25          Next, the Court must consider the possibility of dispute as to any material facts. Here, G

26   & G has alleged facts that, if taken as true, are sufficient to establish a Section 605 violation.
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 7
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 8 of 11




     Mezcales Grill has failed to appear in this case and has failed to present any evidence or argument
 1

 2   to the contrary. Because allegations of a well-pleaded complaint are taken as true after entry of

 3   default judgment, there is no likelihood that any genuine issue of material fact exists. J & J
 4   Sports Prods., Inc. v. Machuca, No. C16-715-TLN-KJN, 2016 WL 5939750, at *5 (E.D. Cal.
 5
     Oct. 13, 2016); Elektra Entm’t Grp. Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal. 2005).
 6
     Accordingly, this factor also favors default judgment.
 7
                6. Probability that default was due to excusable neglect
 8

 9          Finally, the Court finds low probability that Mezcales Grill’s default was due to excusable

10   neglect, given Defendant’s many opportunities to respond to filings in this matter and the length

11   of time between the motion for default and this Order. Plaintiff has also provided a sworn
12   affidavit to show that it properly served Mezcales Grill on August 15, 2019, Dkt. #7, and
13
     Defendant has since failed to appear. Service was therefore effected pursuant to Fed. R. Civ. P.
14
     4(h)(1)(B) and RCW 4.28.080(9). When a defendant is properly served and fails to respond,
15
     courts find that default was not due to excusable neglect. Virgin Records Am., Inc. v. Cantos,
16

17   No. CIV. 06CV915-L(CAB), 2008 WL 2326306, at *3 (S.D. Cal. June 3, 2008).

18              7. Policy favoring decisions on the merits

19          This factor typically weighs against default judgment because cases “should be decided
20
     upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. However, the Court
21
     finds that in instances where a defendant’s failure to appear makes a decision on the merits
22
     “impractical, if not impossible,” any preference for deciding cases on the merits “does not
23
     preclude a court from granting default judgment.” PepsiCo, Inc. v. Cal. Security Cans, 238 F.
24

25   Supp. 2d 1172, 1177 (C.D. Cal. 2002).

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 8
            Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 9 of 11




            In sum, the majority of the Eitel factors favor default judgment. Accordingly, the Court
 1

 2   GRANTS default judgment against Mezcales Grill on G & G’s Section 605 claim.

 3      D. Damages
 4          Having concluded that G & G is entitled to entry of default judgment against Mezcales
 5
     Grill, the Court will now address the question of relief. G & G requests $3,200 in statutory
 6
     damages under 47 U.S.C. § 605(e)(3)(C)(i)(I)-(II), based on the loss of the sublicensing fee. Dkt.
 7
     #14 at 9. G & G also requests an award of enhanced damages in the sum of $10,000 pursuant to
 8

 9   47 U.S.C. § 605(e)(3)(C)(ii). Id. Even though Mezcales Grill failed to object to the amount of

10   damages requested, the Court maintains discretion in the amount of damages it awards to G &

11   G. Machuca, 2016 WL 5939750, at *5; J & J Sports Prods., Inc. v. Jurado, 2011 WL 6153605,
12   at *3 (E.D. Cal. Dec. 12, 2011). Here, based on Mezcales Grill’s alleged conduct, the Court
13
     concludes that damages should be awarded, but at a reduced sum.
14
            Plaintiffs alleging Section 605 claims may choose to seek either actual or statutory
15
     damages. See 47 U.S.C. § 605(e)(3)(C)(i)(I)-(II). For each violation, the statute provides for
16

17   statutory damages of not less than $1,000 and not more than $10,000, as the court considers just.

18   Id. The statute also authorizes additional statutory damages of not more than $100,000 if the

19   court finds the violation was “committed willfully and for the purposes of direct or indirect
20
     commercial advantage or private financial gain.” 47 U.S.C. § 605(e)(3)(C)(ii). However, when
21
     determining the amount of damages awarded for signal piracy, courts must be careful to not
22
     overcompensate distributors and must ensure that the statutory award remains proportional to the
23
     violation. Kingvision Pay-Per-View, Ltd. v. Backman, 102 F. Supp. 2d 1196, 1198 (N.D. Cal.
24

25   2000); see also Kingvision Pay–Per–View v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 2009)

26   (Encouraging entry of “a sanction that deters but does not destroy.”).
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 9
           Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 10 of 11




            The Court finds G & G’s request for statutory damages in the amount of the sublicensing
 1

 2   fee just and appropriate, and therefore awards G & G statutory damages under 47 U.S.C. §

 3   605(e)(3)(i)(II) in the amount of $3,200. The Court also concludes that Mezcales Grill committed
 4   the violation willfully and for the purposes of direct or indirect commercial advantage. See Dkt.
 5
     #15 at ¶¶ 9-11 (describing willful and intentional acts necessary to unlawfully intercept and
 6
     broadcast G & G’s programming). An award of additional damages is therefore appropriate.
 7
     However, for the reasons set forth below, the Court declines to award an additional $10,000.
 8

 9          In determining willfulness of Section 605 violations, courts generally consider factors

10   such as “repeat violations, substantial unlawful monetary gains, significant actual damages to

11   plaintiff, advertising, cover charges, or charging premium menu and drink prices.” Silva, 2017
12   WL 5632659, at *5 (quoting J & J Sports Prods. Inc. v. Miramontes, No. C10-2345-PHX-FJM,
13
     2011 WL 892350, at *2 (D. Ariz. Mar. 14, 2011)). This Court previously entered default
14
     judgment against Mezcales Grill for an illegal broadcast of the Jesse Vargas v. Manny Pacquiao,
15
     WBO Welterweight Championship Fight Program on November 5, 2016. See J & J Sports
16

17   Productions, Inc v. Mezcales Grill, LLC et al., C18-01604-JLR, Dkt. #15 (Dec. 10, 2019).

18          However, G & G has offered no claims or evidence of other aggravating factors. Indeed,

19   it appears that G & G erroneously attached Mr. Kemppenian’s affidavit from the November 5,
20
     2016 broadcast of the Pacquiao v. Vargas match—not the May 6, 2017 Program at issue in this
21
     case. See Dkt. #16 at 6-7. In any event, G & G’s complaint and pleadings indicate that no other
22
     aggravating factors were present, such as Mezcales Grill advertising the Program, charging
23
     premiums on food or drinks, or requiring cover charges upon entry.
24

25          In similar cases, where defendants have repeated violations but no other aggravating

26   factors, courts have declined to award $10,000. See, e.g., Joe Hand Promotions, Inc. v. Hetemi,
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 10
           Case 2:19-cv-00666-RSM Document 18 Filed 04/15/20 Page 11 of 11




     No. 1:16-CV-00473-CWD, 2017 WL 2457150, at *7 (D. Idaho June 6, 2017) (Awarding $5,000
 1

 2   in additional damages for repeated violations by small establishment but no other aggravating

 3   factors); Machuca, 2016 WL 5939750, at *6 (Awarding $5,000 in enhanced damages for two
 4   prior violations).   Accordingly, the Court finds $5,000 in additional statutory damages
 5
     appropriate. G & G is therefore entitled to $8,200 total statutory damages based on its claim
 6
     under 47 U.S.C. § 605.
 7

 8                                       IV.      CONCLUSION

 9          The Court, having reviewed the relevant briefing and the remainder of the record, finds
10
     adequate bases for default judgment. Accordingly, the Court hereby finds and ORDERS:
11
        1) Plaintiff G & G’s Motion for Default Judgment, Dkt. #14, is GRANTED. Plaintiff is
12
            awarded statutory damages in the amount of $8,200.
13
        2) No later than 21 days from the date of this Order, G & G may file a supplemental motion
14

15          for attorney’s fees, limited to six (6) pages, and supported by documentary evidence

16          reflecting the amount of fees G & G seeks.
17      3) This award amount shall accrue interest pursuant to 28 U.S.C. § 1961.
18
            DATED this 15th day of April, 2020.
19

20

21

22
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 11
